DECISION
This case came on to be tried before this Court on the filing for registration by Ui of Fagasa of the Matai name Tupuola and objection thereto filed by Muavae and his supporters.
It appears that there have been five holders of the name Tupuola in Fagasa. These holders were given by Ui as follows:
Falesau
Toligaulu
Sioeli
Mataio
Felise
The holders of this name as given by Muavae were as follows :
Polopa
Toligaulu
Sioeli
Mataio
Felise
The difference of opinion as to the first holder of the name Tupuola is not material to the issues in this case. Ui testified that Toligaulu was the son of Falesau; Sioeli was the son of Taligaulu; Mataio the son of Sioeli and Felise the son of Sioeli. Muavae’s testimony on these relationships were the same as Ui’s except that he testified that Mataio was the son of Toligaulu and not the grandson.
Both Ui and Muavae base their respective claims to the name Tupuola on their relationship to Felise the last holder of the name. Ui’s father was the brother of Felise as also was Muavae’s father; Muavae’s father being the older brother.
*401Both claimants of the name have spent all their lives in Fagasa doing service in the Tupuola family. Ui is about 25 and Muavae is about 36 years old. Leae, a surviving brother of Felise testified as a witness for Muavae and stated that he had the authority of the family and that it was his decision to have Muavae hold the name. Leae’s authority however, does not seem very potent as all the children of Felise and Mataio, who are living, are admittedly in favor of Ui’s candidacy for the name and are desirous of having him hold it.
It also appears that Ui lives in the Tupuola house with the consent and approval of the descendants of Felise and Mataio.
Expert witnesses testified that if both an equally qualified son and a brother of a deceased holder of a Matai name were candidates for the name, according to Samoan custom, the name would be given to the brother. In this case however, Leae is not a candidate for the name so the question does not arise. Whatever authority he might have in the decision as to the next holder of the Matai name may be disregarded in this case as it conclusively appears that he has no actual authority.
As the hereditary right of the two applicants for the Matai name Tupuola seem to be approximately equal, it is the opinion of the Court that the name should be given to the applicant who has the greater number of supporters in the family and comes within the rule that where two members of a family each claim the right to its Matai name, having almost equal rights to it, the Court will favor the one first filing the name for registration. As Ui filed the name for registration, has the greatest number of supporters in the family and, as his supporters are the closest in relationship to the last and next to last Matais of the family, he will be given the name Tupuola.
*402It is accordingly adjudged and decreed that the Matai name Tupuola be given to Ui of Fagasa and that the costs in this case be paid to the Court by the Plaintiff Muavae in the extent of $25.00.